JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 2 to the Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of MGT Capital Investments, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 9, 2014 IROQUOIS CAPITAL MANAGEMENT, LLC By: Name: Joshua Silverman Title: Authorized Signatory JOSHUA SILVERMAN
